DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
In Fig. 22B (shown below) the label 234B2 is used twice yet points to two different components. It is believed that the bottom 234B2 label is pointing to the pull wire 234B1, therefore this label should be deleted.

    PNG
    media_image1.png
    349
    299
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:
Claim 2, lines 2-3: the line “the method further comprises driving the one or more motors positioned within the articulation handles comprises using the pitch motor…” does not make grammatical sense, contains an improper plurality (handles instead of handle) and should be amended. It is recommended that this line be amended to recite “the method further comprises driving the one or more motors positioned within the articulation handle, wherein driving the one or more motors positioned within the articulation handle comprises using the pitch motor…”.
Claim 11, line 2: the line “on the shaft of the medical instrument” should be amended to recite “on the elongate shaft of the medical instrument” to more closely match the naming basis established in claim 1, from which claim 11 depends from.
Claim 8, lines 2 and 4: the limitations "a first pull wire" and “a second pull wire” should be amended to recite “the first pull wire” and “the second pull wire” instead because claim 2 already recites “a first pull wire” and “a second pull wire”.
Claim 9, lines 2, 4, and 6: the limitations "a proximal pulley" and “a distal pulley” should be amended to recite “the proximal pitch pulley” and “the distal pitch pulley” instead to match claim 2 and because claim 2 already recites these components.
Claim 10, lines 1 and 2: the limitations "the proximal pulley" and “the distal pulley” should be amended to recite “the proximal pitch pulley” and “the distal pitch pulley” instead.
Claim 11, last line: the limitation “the proximal end” should be rewritten to state “positioned between the first bending section and the proximal end of the elongated shaft”.
Claim 13, lines 2 and 4: the limitations “a first pull wire” and “a second pull wire” should be rewritten to state “the first pull wire” and “the second pull wire” instead.
Claim 16, last line: the limitation “the proximal end” should be rewritten to state “positioned between the first bending section and the proximal end of the shaft”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (PGPub US 2017/0056118 A1).
With respect to claim 1, Cooper et al. discloses a method, comprising: inserting a distal end of a medical instrument (240 in Fig. 2 or 900 in Fig. 16) comprising an elongate shaft (260 in Fig. 2 or 906 in Fig. 16)) into a treatment area of a patient (PP [0045]: "In the exemplary embodiment of FIG. 1B, the distal end portions of the surgical instruments 141, 142 are received through a single port structure 152 to be introduced into the patient"); and articulating a first bending section (914 in Fig. 16) of the medical instrument (900) by driving one or more motors (see 252 and 254 in Fig. 2, PP [0051]: "driver disks 252, 254 utilize actuation forces from a teleoperated (robotic) manipulator to actuate various DOFs of instrument 240, including, but not limited to, for example, roll, pitch, yaw, and/or various end effector movements (e.g., open, close, translate). Force transmission mechanism 250 is not limited to two driver disks 252, 254 and may include fewer or greater numbers of driver disks. For instance, force transmission mechanism 250 may include a number of driver disks corresponding to the number of DOFs of instrument 240, with some disks, or combination of disks, potentially controlling multiple instrument DOFs", driver disks 252 and 254 are being interpreted as motors because they drive the manipulator in various DOFs and fulfill the function of motors) positioned within an articulation handle (250) positioned at a proximal end of the elongated shaft (260).
Regarding claim 11, Cooper et al. further discloses articulating a second bending section (912 in Fig. 16) on the shaft (906) of the medical instrument (900) by driving one or more motors (252 and 254 in Fig. 2, PP [0051]: "driver disks 252, 254 utilize actuation forces from a teleoperated (robotic) manipulator to actuate various DOFs of instrument 240, including, but not limited to, for example, roll, pitch, yaw, and/or various end effector movements (e.g., open, close, translate)”, driver disks 252 and 254 are being interpreted as motors because they drive the manipulator in various DOFs and fulfill the function of motors) positioned within the articulation handle (250 in Fig. 2) wherein the second bending section (912 in Fig. 16) is positioned between the first bending section (914) and the proximal end (912 is more proximal than 914).
With respect to claim 12, Cooper et al. discloses a method, comprising: articulating a first bending section (914 in Fig. 16) of a medical instrument (900) by pulling a proximal pitch joint (952 in Fig. 17) of the first bending section via a first pull wire (PP [0123]: "wrist drive tendons 920 may extend from shaft 906 and parallel motion mechanism 910 to wrist 902 where wrist drive tendons 920 may be attached to a distal end of wrist 902 or distal end 904 of instrument distal portion 900 to actuate wrist 902"); and articulating the first bending section (914) of the medical instrument (900) by pulling a distal pitch joint (954) of the first bending section (914) via a second pull wire (see PP [0123], quoted above).
Regarding claim 16, Cooper et al. further discloses articulating a second bending section (912 in Fig. 16) on the shaft (906) of the medical instrument (900) by driving one or more motors (252 and 254 in Fig. 2, PP [0051]: "driver disks 252, 254 utilize actuation forces from a teleoperated (robotic) manipulator to actuate various DOFs of instrument 240, including, but not limited to, for example, roll, pitch, yaw, and/or various end effector movements (e.g., open, close, translate)”, driver disks 252 and 254 are being interpreted as motors because they drive the manipulator in various DOFs and fulfill the function of motors) positioned within the articulation handle (250 in Fig. 2) wherein the second bending section (912 in Fig. 16) is positioned between the first bending section (914) and the proximal end (912 is more proximal than 914).
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (PGPub US 2017/0239005 A1).
With respect to claim 17, Cohen et al. discloses a method, comprising: inserting a distal end of a medical instrument comprising an elongate shaft (see Fig. 6A, shaft of 604) into a treatment area of a patient (PP [0215]: "actuate advancement and/or retraction of the device to and/or from the patient body"); and articulating a first bending section of the medical instrument (PP [0187]: “a first actuation mechanism 601a, including first rotation gear 602a and first bending gear 606a, drives flexion/extension and rotation of a shoulder joint”) via an articulation handle (600 in Figs. 6A-D); and translating the elongate shaft (shaft of 604 in Fig. 6A) via an insertion handle, wherein the elongate shaft translates relative to the insertion handle (PP [0215]: "In some embodiments, the motor unit is coupled to a linear unit 680, configured for actuating linear movement of the motor unit (and thereby of the arm(s))… In some embodiments, linear unit 680 comprises a rail 682 on which a sliding element 684 coupled to the motor unit can be moved linearly. In some embodiments, movement (e.g. sliding) of the motor unit on the rail of the linear unit is actuated by a motor").
Regarding claim 18, Cohen et al. further discloses articulating the first bending section (PP [0187]: “a first actuation mechanism 601a, including first rotation gear 602a and first bending gear 606a, drives flexion/extension and rotation of a shoulder joint”) via one or more motors (670 and 674 in Fig. 6D, see PP [0212]) disposed in the articulation handle (PP [0199]: "In some embodiments, one or more actuation mechanism is used to flex/extend a joint. For example, in some embodiments, to bend a shoulder joint, elongated elements for bending of both the shoulder joint and elbow joint are moved, for example by actuating bending gear 606a and bending gear 606b", articulation handle 600 in Figs. 6A-D).
Regarding claim 19, Cohen et al. further discloses translating the elongate shaft (shaft of 604 in Fig. 6A) via an instrument drive mechanism coupled to the articulation handle (PP [0215]: "In some embodiments, the motor unit is coupled to a linear unit 680, configured for actuating linear movement of the motor unit (and thereby of the arm(s))… In some embodiments, linear unit 680 comprises a rail 682 on which a sliding element 684 coupled to the motor unit can be moved linearly. In some embodiments, movement (e.g. sliding) of the motor unit on the rail of the linear unit is actuated by a motor", PP [0196]: "In some embodiments, a motor located within motor unit 600 moves the device arms into and/or out of a patient").
Regarding claim 20, Cohen et al. further discloses engaging at least one drive output of the instrument drive mechanism via at least one drive input of the articulation handle (PP [0215]: “In some embodiments, movement (e.g. sliding) of the motor unit on the rail of the linear unit is actuated by a motor”, this motor of the articulation handle engages the motor unit on the rail to allow translational movement).
Allowable Subject Matter
Claims 2-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The subject matter of claims 2 and 13, and all claims dependent thereon, filed on 11/22/2021 could either not be found or was not suggested in the prior art of record.
With respect to claim 2, the prior art does not disclose or render obvious at the effective filing date of the invention: the method of driving a proximal pitch pulley connected to a proximal pitch joint of the first bending section by a first pull wire, and a distal pitch pulley connected to a distal pitch joint of the first bending section by a second pull wire, and wherein a distal pitch pulley radius of the distal pitch pulley is different than a proximal pitch pulley radius of the proximal pitch pulley, in combination with the other limitations of the independent claim.
	The closest prior art is Watanabe et al. (US Patent No. 4,941,455), which teaches a medical instrument (see Fig. 1) comprising an elongate shaft (2) and a first bending section (3). Watanabe et al. also teaches driving a proximal pitch pulley (411 in Fig. 9) connected to the first bending section (3 in Fig. 1) with a first pull wire (415) and a distal pitch pulley (412) connected to the first bending section (3 in Fig. 1) with a second pull wire (416), wherein the proximal pitch pulley (411) and the distal pitch pulley (412) have different radii (see Fig. 9). 
	However, Watanabe et al. fails to disclose the structure of the proximal and distal pitch joints, since the device of Watanbe et al. is an endoscope with a smooth bending shaft. Furthermore, the prior art of record does not suggest any motivation to modify the Watanabe et al. disclosure to arrive at these features, since the incorporation of these joints would change the mode of operation of the endoscope, disrupting the fiber optic cable running through the shaft of the device of the Watanabe et al. reference.
With respect to claim 13, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the first articulation hole and the second articulation hole are formed at a same angle relative to a central axis through the link and comprise different radii measured from the central axis, in combination with the other limitations of the independent claim.
	The closest prior art is Cooper et al., which discloses pulling a first pull wire (920 in Fig. 18) that passes through a first articulation hole in a link (see Fig. 20) of the first bending section (914 in Fig. 18); and pulling a second pull wire (920 in Fig. 18) that passes through a second articulation hole in the link (see Fig. 20) of the first bending section (914 in Fig. 18).
	However, Cooper et al. fails to disclose wherein the first articulation hole and the second articulation hole are formed at a same angle relative to a central axis through the link and comprise different radii measured from the central axis, since Fig. 20 clearly shows that the articulation holes are all spaced equal distances from the central axis. Furthermore, the prior art of record does not suggest any motivation to modify the Cooper et al. disclosure to arrive at these features.
	Larkin et al. (US Patent No. 8,740,885 B2) is also a close piece of prior art, and shows articulation holes (1662 and 1664) in a link in Fig. 16G that are oriented at the same angle from the central axis but at different radii. However, claim 13 requires the limitations of claim 12, which state that articulating the first bending section is done by pulling a proximal and distal pitch joint via the first and second pull wires, respectively. Larkin et al. teaches, however, that: “Cables associated with the parallel motion mechanism are routed through the outer ring of holes 1662, and cables associated with the wrist mechanism are routed through the inner ring of holes 1664” (col. 27, lines 39-42), and that “A third set of three cable pairs is used to move a proximal part of the wrist mechanism and are routed through adjacent holes 1664a and 1664l, 1664d and 1664e, and 1664h and 1664i” (col. 27, lines 48-51). Therefore, sets of cables operating on the same joint would be adjacent to one another, spaced from the central axis at the same radius. For this reason, Larkin et al. does not read on the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Auld (PGPub US 2017/0189128 A1) teaches a surgical instrument comprising an elongate shaft (604 in Fig. 11) and a drive mechanism (612a-b) for translating the elongate shaft (604).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771